Citation Nr: 0804695	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  01-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, denied 
entitlement to a rating in excess of 40 percent for the above 
condition.  

The veteran's appeal was previously before the Board in March 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's low 
back disability has been manifested by severe limitation of 
motion.

2.  At no time during the period of this claim has the low 
back disability been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine; the veteran has not 
experienced incapacitating episodes consisting of physician 
prescribed bed rest or pronounced intervertebral disc 
syndrome with muscle spasm and ankle jerk. 

3.  The veteran has incomplete paralysis of the bilateral 
sciatic nerves that more nearly approximates mild than 
moderate.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent rating for a low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007). 

2.  The veteran's low back disability warrants separate 
disability ratings of 10 percent, but not higher, based on 
impairment of the right and left lower extremities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in July 2007, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
he should obtain or tell VA about relevant medical records, 
employment records, or records held by other Federal 
agencies.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was notified of all the elements of 
the Dingess notice by the July 2007 letter.  

In a recent decision, the Court held that in an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating such as a specific measurement or test 
results, the Secretary must provide at least general notice 
of that requirement to the claimant.  Vazquez-Flores v. 
Peake, No. 05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).

The issue currently before the Board is entitlement to an 
increased ratings for a low back disability.  The relevant 
rating criteria, as outlined below, provide for disability 
evaluations based on limitation of motion and other 
orthopedic symptoms.  These Diagnostic Codes do not require 
specific test results or measurements.  In fact, the Court 
has directed VA to consider the provisions of 38 C.F.R. §§ 
4.40, 4.45, pertaining to functional impairment, in addition 
to the criteria contained within the Diagnostic Codes.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the 
Board finds that the specific notice requirements of the 
diagnostic criteria contained in Vazquez-Flores are 
inapplicable to the veteran's current claim.  

In addition, while the veteran has not been specifically 
notified that he should submit evidence demonstrating the 
effect his disabilities have had on his employment and daily 
life, he was informed in the July 2007 letter that he should 
submit evidence such as statements from his employer and 
acquaintances detailing the effect his disabilities have had 
on his job and everyday life.  The Board finds that this 
notice served to advise the veteran that evidence related to 
the occupational and social effects of his disabilities would 
be relevant to his claim.  
The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the August 2007 SSOC. Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in December 
2000 and August 2007 to determine the severity of his low 
back disability.

The Board notes that its March 2004 remand included a 
directive that the RO or the Appeals Management Center (AMC) 
should obtain copies of treatment from the veteran's private 
doctor, R. Potter, M.D.  While the case was in remand status, 
the AMC made numerous attempts to provide the veteran with 
notice regarding the VCAA and request that he submit any 
pertinent evidence in his possession, including records of 
additional treatment for his low back disability.  Despite 
the efforts of the AMC, a current address for the veteran was 
not identified until June 2007.  A month later he was 
provided a letter describing the type of evidence that would 
support his claim for an increased rating.  No response to 
this correspondence was received.  While VA has a duty to 
make reasonable efforts to help a claimant obtain evidence to 
support his or her claim, the veteran also has an obligation 
to cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not a one-way 
street, nor is it a blind alley.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board therefore finds that the AMC made 
reasonable efforts to contact the veteran and obtain the 
information requested by the Board in its March 2004 remand.  
In addition, the Board finds that, due to the veteran's poor 
communication with VA regarding his current address and 
treatment history, remanding the case would only result in 
further delay and would serve no useful purpose.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Factual Background

Service connection for a low back strain was granted in a 
January 1998 rating decision.  A 10 percent disability rating 
was assigned, effective August 3, 1996, the date the 
veteran's claim for entitlement to service connection was 
received.  In a July 1998 rating decision, an increased 
evaluation of 40 percent was assigned, also effective August 
3, 1996.  His current claim for an increased rating was 
received in August 2000.

In response to his claim for an increased rating, the veteran 
was provided a VA examination of his lumbar spine in December 
2000.  He stated that he was out of work due to a worker's 
compensation injury to his back.  He complained of lower back 
pain with radiation to his leg.  Physical examination and 
range of motion testing showed flexion was to 70 degrees with 
extension to 30 degrees, lateral bending to 25 degrees, and 
lateral rotation to 45 degrees.  The lower extremities had 
full strength with intact sensation.  Straight leg raising 
was negative bilaterally.   
X-rays showed post-operative changes at L4-L5 and L5-S1 with 
laminotomies visible.  The examiner found that the record did 
not show that the veteran's low back had undergone a 
significant change in the past year and a half, and while the 
veteran reported a subjective worsening of pain, he was not 
currently taking pain medication.  The diagnosis was ongoing 
lumbar pain with bilateral lower extremity radiating pain.  

The record also contains treatment records from the veteran's 
private physician.  The veteran complained of low back pain 
radiating into his right leg, and a December 1999 MRI showed 
disc herniation with nerve impingement of the left S1 nerve 
root.  A year later, in November 2000, the veteran complained 
of pain in his left leg, as well as weakness and numbness in 
his bilateral lower extremities.  Upon physical examination, 
the veteran was found to have decreased lumbar lordosis, no 
muscle spasm, no tenderness, and flexion to 45 degrees.  
There was positive straight leg raising on the right and 
left.  The diagnosis was lumbar radiculopathy and post 
laminectomy syndrome.  In January 2001, the veteran underwent 
bilateral diagnostic lumbar nerve blockades and in April 2001 
his doctor found that his radicular complaints had resolved.  
A May 2001 CT scan of the lumbar spine showed a mild diffuse 
disc bulge and the suggestion of annular tears.  

The veteran's most recent VA examination was conducted in 
August 2007.  He reported having a laminectomy in April 1998 
that resulted in his being out of work for six months.  At 
that time, he was having significant radicular symptoms into 
his left lower extremity, and while he still complained of 
left leg pain, he stated that it was not as bad as previously 
reported.  He described it as a shooting pain down his left 
leg that occurred once every other day.  The veteran also 
reported having low back pain approximately once a month 
lasting from a couple of hours to several weeks.  He stated 
that he had missed two days of work in the past year due 
solely to low back pain.  The veteran ambulated without a 
limp and did not require an assistive device. 

Physical examination of the low back showed no significant 
tenderness and no paraspinal muscular spasm.  Flexion was to 
85 degrees, with pain beginning at 65 degrees.  Extension was 
to 16 degrees, with pain at the endpoint.  Left and right 
lateral flexion was to 25 degrees bilaterally, and left and 
right lateral rotation was to 30 degrees bilaterally.  After 
repetitive motion, there was no increase in pain, weakness, 
fatigability, lack of endurance, or incoordination.  There 
was also no change in range of motion testing following 
repetitive use.  The lower extremities had intact sensation 
and full strength.  X-rays showed mild diffuse degenerative 
changes.  The diagnosis was low back strain, status post 
herniated disc with laminectomy and discectomy with mild 
diffuse degenerative changes.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, flare-ups or pain. Such inquiry 
is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

During the period of this claim, the criteria for evaluating 
disabilities of the spine were revised.  Under the former 
version of Diagnostic Code 5293, intervertebral disc disease, 
a 40 percent rating is warranted for intervertebral disc 
syndrome that is severely disabling with recurring attacks 
and intermittent relief, and a 60 percent evaluation is 
assigned for intervertebral disc disease which is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a maximum 40 percent evaluation 
when manifested by listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate, or a 40 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
disabilities are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2007).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for ankylosis of the entire spine. 

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran is currently receiving the maximum rating 
possible under old Diagnostic Codes 5292 and 5295 for 
lumbosacral strain and limitation of motion of the lumbar 
spine.  

While a rating of 50 percent is available under both the 
former and current rating criteria for ankylosis of the 
lumbar spine, the medical evidence consistently demonstrates 
that the veteran retains some useful motion of the low back.  
In this regard, the Board notes that the veteran's most 
severe limitation of motion was measured at his November 2000 
private medical examination.  At that time, flexion was to 45 
degrees.  While the examiner did not address functional 
impairment due to repetitive testing, there were no findings 
of ankylosis and it is clear that the veteran had some use of 
his low back.  Furthermore, the August 2007 examiner found 
that there was no increase in pain, weakness, fatigability, 
lack of endurance,  incoordination, or additional loss of 
range of motion following repetitive use.  Therefore, it is 
clear that throughout the claim period, the veteran has 
retained useful motion of his spine.  In fact, the medical 
evidence is negative for any findings of ankylosis in the 
veteran's back.  

The veteran has also been diagnosed with a herniated disc.  
He has not alleged, and the record does not show, that he has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  The Board also notes that while 
the veteran reported that he was out of work at his December 
2000 VA examination due to a work-related back injury, he is 
currently employed and the December 2000 examiner found that 
there was no evidence of a significant change in the 
veteran's condition within the past year and a half.  At that 
time, the veteran also stated that he did not require 
medication for his low back pain.  He also has not reported 
experiencing any incapacitating episodes and at his most 
recent VA examination he stated that he had only missed two 
days of work during the past year due to his low back 
disability.  The Board therefore finds that an increased 
rating is not warranted any time during the claims period 
under Diagnostic Code 5293 (2003) or 5243 (2007) for 
intervertebral disc syndrome.  

With respect to the former version of Diagnostic Code 5293, 
the Board notes that the record does not support an increased 
rating of 60 percent for the veteran's low back disability.  
While he has been diagnosed with a disc herniation, there is 
no evidence of pronounced intervertebral disc syndrome.  In 
fact, the May 2001 CT of the veteran's lumbar spine showed 
only a mild diffuse disc bulge, as did the August 2007 spinal 
X-ray.   In addition, there are no findings of demonstrable 
muscle spasm or absent ankle jerk.  The veteran's 
neurological impairment is addressed below.  The Board finds 
that the medical evidence of record establishes that 
throughout the claims period, the veteran's low back 
disability has not most nearly approximated pronounced 
intervertebral disc syndrome and therefore an increased 
rating is not warranted under Diagnostic Code 5293 (2002).

The Board does find that the medical evidence of record 
supports separate 10 percent ratings for impairment of the 
right and left extremities throughout the entire evaluation 
period (beginning August 31, 2000).  The Board notes that the 
criteria for evaluating impairment of the peripheral nerves 
have not been revised during the period of this claim.  In 
addition, since the neurological impairment of the lower 
extremities is separate and distinct from the functional 
impairment of the lumbar spine, separate ratings for these 
components of the disability are allowed under the former 
rating criteria.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 
at 259, 262.  

The evidence establishes the presence of mild incomplete 
paralysis of the right and left lower extremities throughout 
the evaluation period.  The veteran has consistently 
complained of radiating pain and sensory impairment of the 
lower extremities and a December 1999 MRI showed lumbar disc 
herniation and nerve root impingement.  In addition, the 
veteran's private physician diagnosed him with lumbar 
radiculopathy in November 2000 and this diagnosis was 
confirmed by the December 2000 VA examiner.  

A 20 percent rating is not appropriate as none of the medical 
evidence shows that the incomplete paralysis has more nearly 
approximated moderate than mild.  Physical examination of the 
lower extremities has shown sensation to be consistently full 
and in April 2001 the veteran stated that his radicular 
symptoms had been resolved.  While he complained of radiating 
pain at his August 2007 VA examination, sensation was full 
and strength of the lower extremities was excellent.  
Therefore, the Board concludes that the preponderance of the 
evidence establishes that the lumbar spine disability has not 
resulted in more than mild neurological impairment to the 
lower extremities. 

The Board has considered whether there is any other schedular 
basis for granting higher ratings during the claims period, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
spine disability is denied.

Separate 10 percent ratings for neurological impairment of 
the bilateral lower extremities are granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


